
	

116 S2489 IS: Keeping Our Commitment to Ending Veteran Homelessness Act of 2019
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2489
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2019
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the authority for financial assistance for
			 supportive services for very low-income veteran families in permanent
			 housing, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Keeping Our Commitment to Ending Veteran Homelessness Act of 2019.
		2.Extension of authority for financial assistance for supportive services for very low-income veteran
 families in permanent housingSection 2044(e)(1)(G) of title 38, United States Code, is amended by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2021.  